
	

113 HR 5221 IH: Border Health Security Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5221
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Hinojosa (for himself, Mr. Vela, Mr. Michaud, Mr. Cuellar, Ms. Eddie Bernice Johnson of Texas, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish grant programs to improve the health of border area residents and for all hazards
			 preparedness in the border area including bioterrorism, infectious
			 disease, and noncommunicable emerging threats, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Border Health Security Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)The United States-Mexico border is an interdependent and dynamic region of more than 15,000,000
			 people with significant and unique public health challenges.
			(2)These challenges include low rates of health insurance coverage, poor access to health care
			 services, high unemployment rates, low educational attainment, and high
			 rates of dangerous diseases, such as tuberculosis, diabetes, obesity, and
			 other non-communicable diseases.
			(3)As the 2009 novel influenza A (H1N1) pandemic illustrated, diseases do not respect international
			 boundaries, and a strong public health effort at and along the borders is
			 crucial to not only protect and improve the health of Americans but also
			 to help secure the country against threats to biosecurity and other
			 emerging threats.
			(4)For 11 years, the United States-Mexico Border Health Commission has served as a crucial binational
			 institution to address these unique and truly cross-border health issues.
			(5)More than 75 percent of Canadians live within 100 miles of the United States border. The 2003
			 epidemic of severe acute respiratory syndrome caused more than 250
			 illnesses in the Greater Toronto Area, just 80 miles from New York.
			3.United States-Mexico Border Health Commission Act amendmentsThe United States-Mexico Border Health Commission Act (22 U.S.C. 290n et seq.) is amended—
			(1)in section 3—
				(A)in paragraph (1), by striking ; and and inserting ;;
				(B)in paragraph (2), by striking the period and inserting a semicolon; and
				(C)by adding at the end the following:
					
						(3)to cooperate with the Canada-United States Pan-Border Public Health Preparedness Council (referred
			 to in this Act as the Council), as appropriate; and
						(4)to serve as an independent and objective body to both recommend and implement initiatives that
			 solve border health issues.;
				(2)in section 5—
				(A)in subsection (b), by striking should be the leader and inserting shall be the Chair; and
				(B)by adding at the end the following:
					
						(d)Providing advice and recommendationsMembers of the Commission and the Council may at any time provide advice or recommendations to the
			 Secretary, Congress, or any Member of Congress concerning issues that are
			 considered by the Commission or Council. Such advice or recommendations
			 may be provided regardless of whether a request for such is made and
			 regardless of whether the member or individual is authorized to provide
			 such advice or recommendations by the Commission or Council or any other
			 Federal official.;
				(3)by redesignating section 8 as section 12;
			(4)by striking section 7 and inserting the following:
				
					7.Border health grants
						(a)Eligible entity definedIn this section, the term eligible entity means a State, public institution of higher education, local government, Indian tribe, tribal
			 organization, urban Indian organization, nonprofit health organization,
			 trauma center, critical access hospital or other hospital that serves
			 rural or other vulnerable communities and populations, faith-based entity,
			 or community health center receiving assistance under section 330 of the Public Health Service Act (42 U.S.C. 254b), that is located in the United States-Mexico border area or the United
			 States-Canada border area.
						(b)AuthorizationFrom amounts appropriated under section 11, the Secretary, in consultation with members of the
			 Commission and Council and in coordination with the Office of Global
			 Affairs, shall award grants to eligible entities to address priorities and
			 recommendations outlined by the strategic plan and operational work plan
			 of the Commission and the Council, as authorized under section 9, to
			 improve the health of United States-Mexico border area and United
			 States-Canada border area residents.
						(c)ApplicationAn eligible entity that desires a grant under subsection (b) shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
						(d)Use of fundsAn eligible entity that receives a grant under subsection (b) shall use the grant funds for any of
			 the following:
							(1)Programs relating to any 1 or more of the following:
								(A)Maternal and child health.
								(B)Primary care and preventative health.
								(C)Infectious disease testing, monitoring, and surveillance.
								(D)Public health and public health infrastructure.
								(E)Health promotion.
								(F)Oral health.
								(G)Behavioral and mental health.
								(H)Substance abuse prevention and harm reduction.
								(I)Health conditions that have a high prevalence in the United States-Mexico border area or United
			 States-Canada border area.
								(J)Medical and health services research.
								(K)Workforce training and development.
								(L)Community health workers and promotoras.
								(M)Health care infrastructure problems in the United States-Mexico border area or United States-Canada
			 border area (including planning and construction grants).
								(N)Health disparities in the United States-Mexico border area or United States-Canada border area.
								(O)Environmental health.
								(P)Health education.
								(Q)Outreach and enrollment services with respect to Federal programs (including programs authorized
			 under titles XIX and XXI of the Social Security Act (42 U.S.C. 1396 et seq. and 1397aa et seq.)).
								(R)Trauma care.
								(S)Health research with an emphasis on infectious disease and pressing issues related to
			 noncommunicable diseases.
								(T)Epidemiology and health research.
								(U)Cross-border health surveillance coordinated with Mexican Health Authorities or Canadian Health
			 Authorities.
								(V)Obesity, particularly childhood obesity.
								(W)Crisis communication, domestic violence, health literacy, or cancer.
								(X)Community-based participatory research on border health issues.
								(Y)Violence prevention.
								(Z)Cross-border public health preparedness.
								(2)Other programs determined appropriate by the Secretary.
							(e)Supplement, not supplantAmounts provided to an eligible entity awarded a grant under subsection (b) shall be used to
			 supplement and not supplant other funds available to the eligible entity
			 to carry out the activities described in subsection (d).
						8.Grants for Early Warning Infectious Disease Surveillance (EWIDS) in the border area
						(a)Eligible entity definedIn this section, the term eligible entity means a State, local government, Indian tribe, tribal organization, urban Indian organization,
			 trauma center, regional trauma center coordinating entity, or public
			 health entity.
						(b)AuthorizationFrom funds appropriated under section 11, the Secretary shall award grants for Early Warning
			 Infectious Disease Surveillance (EWIDS) to eligible entities for
			 infectious disease surveillance activities in the United States-Mexico
			 border area or United States-Canada border area.
						(c)ApplicationAn eligible entity that desires a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
						(d)Uses of fundsAn eligible entity that receives a grant under subsection (b) shall use the grant funds, in
			 coordination with State and local all hazards programs, to—
							(1)develop and implement infectious disease surveillance plans and networks and public health
			 emergency and readiness assessments and preparedness plans, and purchase
			 items necessary for such plans;
							(2)coordinate infectious disease surveillance planning and interjurisdictional risk assessments in the
			 region with appropriate United States-based agencies and organizations and
			 appropriate authorities in Mexico or Canada;
							(3)improve infrastructure, including surge capacity, syndromic surveillance, and
			 isolation/decontamination capacity, and policy preparedness, including for
			 mutual assistance and for the sharing of information and resources;
							(4)improve laboratory capacity, in order to maintain and enhance capability and capacity to detect
			 potential infectious disease, whether naturally occurring or the result of
			 terrorism;
							(5)create and maintain a health alert network, including risk communication and information
			 dissemination that is culturally competent and takes into account the
			 needs of at-risk populations, including individuals with disabilities;
							(6)educate and train clinicians, epidemiologists, laboratories, and emergency management personnel;
							(7)implement electronic data and infrastructure inventory systems to coordinate the triage,
			 transportation, and treatment of multicasualty incident victims;
							(8)provide infectious disease testing in the United States-Mexico border area or United States-Canada
			 border area; and
							(9)carry out such other activities identified by the Secretary, members of the Commission, members of
			 the Council, State or local public health authorities, representatives of
			 border health offices, or authorities at the United States-Mexico or
			 United States-Canada borders.
							9.Plans, reports, audits, and by-laws
						(a)Strategic plan
							(1)In generalNot later than 2 years after the date of enactment of this section, and every 5 years thereafter,
			 the Commission (including the participation of members representing both
			 the United States and Mexican sections) and the Council (including the
			 participation of members representing both the United States and Canada)
			 shall each prepare a binational strategic plan to guide the operations of
			 the Commission and the Council and submit such plan to the Secretary and
			 Congress.
							(2)RequirementsThe binational strategic plan under paragraph (1) shall include—
								(A)health-related priority areas determined most important by the full membership of the Commission or
			 Council, as applicable;
								(B)recommendations for goals, objectives, strategies, and actions designed to address such priority
			 areas; and
								(C)a proposed evaluation framework with output and outcome indicators appropriate to gauge progress
			 toward meeting the objectives and priorities of the Commission or Council,
			 as applicable.
								(b)Work planNot later than January 1, 2016, and every 2 years thereafter, the Commission and the Council shall
			 develop and approve an operational work plan and budget based on the
			 strategic plan under subsection (a).
						(c)GAO reviewNot later than January 1, 2017, and every 2 years thereafter, the Comptroller General of the United
			 States shall conduct an evaluation of the activities conducted by the
			 Commission and the Council based on the operational work plans described
			 in subsection (b) for the previous year and the output and outcome
			 indicators included in the strategic plan described in subsection (a). The
			 evaluation shall include a request for written evaluations from members of
			 the Commission and the Council about barriers and facilitators to
			 executing successfully the work plans of the Commission and the Council.
						(d)Biannual reportingThe Commission and Council shall each issue a biannual report to the Secretary that provides
			 independent policy recommendations related to border health issues. Not
			 later than 3 months following receipt of each such biannual report, the
			 Secretary shall provide to Congress the report and any studies or other
			 materials produced independently by the Commission and Council.
						(e)AuditsThe Secretary shall annually prepare an audited financial report to account for all appropriated
			 assets expended by the Commission and Council to address both the
			 strategic and operational work plans for the year involved.
						(f)By-LawsNot later than 6 months after the date of enactment of this section, the Commission and Council
			 shall develop and approve bylaws to provide fully for compliance with the
			 requirements of this section.
						(g)Transmittal to congressThe Commission and Council shall submit copies of the operational work plan and by-laws to
			 Congress. The Comptroller General of the United States shall submit a copy
			 of each evaluation completed under subsection (c) to Congress.
						10.Coordination
						(a)In generalTo the extent practicable and appropriate, plans, systems, and activities to be funded (or
			 supported) under this Act for all hazard preparedness, and general border
			 health, shall be coordinated with Federal, State, and local authorities in
			 Mexico, Canada, and the United States.
						(b)Coordination of health services and surveillanceThe Secretary, acting through the Assistant Secretary for Preparedness and Response, when
			 appropriate, may coordinate with the Secretary of Homeland Security in
			 establishing a health alert system that—
							(1)alerts clinicians and public health officials of emerging disease clusters and syndromes along the
			 United States-Mexico border area and United States-Canada border area; and
							(2)warns of health threats, extreme weather conditions, disasters of mass scale, bioterrorism, and
			 other emerging threats along the United States-Mexico border area and
			 United States-Canada border area.
							11.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $7,000,000 for fiscal year 2015 and
			 each succeeding year, subject to the availability of appropriations for
			 such purpose, of which $4,650,000 shall be made available to fund
			 operationally feasible functions, activities, and grants with respect to
			 the United States-Mexico border and the border health activities under
			 cooperative agreements with the border health offices of the States of
			 California, Arizona, New Mexico, and Texas, and $2,350,000 shall be
			 allocated for the administration of United States activities under this
			 Act on the United States-Canada border and the border health authorities,
			 acting through the Canada-United States Pan-Border Public Health
			 Preparedness Council.; and
			(5)in section 12 (as so redesignated)—
				(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (6), respectively;
				(B)by inserting after paragraph (2), the following:
					
						(3)Indians; indian tribe; tribal organization; urban indian organizationThe terms Indian, Indian tribe, tribal organization, and urban Indian organization have the meanings given such terms in section 4 of the Indian Health Care Improvement Act (25
			 U.S.C. 1603).; and
				(C)by inserting after paragraph (4), as so redesignated, the following:
					
						(5)United States-Canada border areaThe term United States-Canada border area means the area located in the United States and Canada within 100 kilometers of the border between
			 the United States and Canada..
				
